DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on April 16, 2020.  As directed by the amendment: claim(s) 3-6, 8-10 and 13-15 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-15 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a memory unit,” “a processing unit,” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elsmore (US 2016/0213298 A1).
Regarding claims 1 and 11, Elsmore discloses an apparatus and a computer-implemented method for use in detecting malingering by a first subject in a test of physical and/or mental function of the first subject (e.g. [0014]; [0020]), the apparatus and method in a processing unit comprising: storing a plurality of models in a memory unit configured to store a plurality of models (e.g. [0100] Fig 1:122), wherein each model identifies a respective set of physical and/or mental function tests from a plurality of different physical and/or mental function tests that can be used to detect malingering by a subject and that meets one or more possible user requirements for detecting malingering (e.g. [0014]; [0020]); and a processing unit (e.g. abstract) configured to: receive a user input from a user of the apparatus (e.g. [0023-[0025]; [0089] the system allows a PIN that allows that user access to the particular test modules and results allowed to that employee), the received user input indicating a user requirement for the first subject (e.g. [0089]); following receipt of an indication that the first subject may be malingering in one or more physical and/or mental function tests, retrieve, from the memory unit, the identity of a first set of physical and/or mental function tests for a model in the plurality of models that meets the indicated user requirement (e.g. [0010]; [0092]-[0096] the system has repeated testing situations that allows the Cognitive Status report to track the subject’s past performance); and output a control signal to a testing device indicating the retrieved identity of the first set of physical and/or mental function tests such that the testing device provides the identified first set of physical and/or mental function tests to the first subject for completion (e.g. [0092]-[0096]; the device allows repeated testing of the user).
Elsmore doesn’t explicitly state that the received user input indicating a user requirement for detecting malingering by the first subject. However, Elsmore, discloses that these tests can be used to determine malingering of mental illness and neurological disorders and impairments (e.g. [0014]; [0020]). Furthermore, it details that once the PIN of the user has been entered it can automatically log back into the previous set of tests that the user utilized. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system and method of Elsmore to utilize the results from the selected malingering tests to determine if further tests are needed if the first results in potential malingering.
Regarding claim 3, modified Elsmore discloses wherein the indication that the first subject may be malingering in the physical and/or mental function test is received from the user of the apparatus, or received from the testing device (e.g. [0010]; [0025]; [0050]).
Regarding claim 4, modified Elsmore discloses wherein the processing unit is configured to receive the indication that the first subject may be malingering by: receiving a signals from the testing device relating to the completion of a physical and/or mental function test by the first subject (e.g. [0025]; [0050]); and processing the received signal to detect whether the first subject may be malingering (e.g. [0014]; [0020] ).
Regarding claims 5 and 13, wherein the processing unit is further configured to: receive results for the first subject in completing the first set of physical and/or mental function tests (e.g. [0025]; [0050]); analyse the results to determine values for one or more parameters relating to the completion of each physical and/or mental function test in the first set by the first subject (e.g. [0104]-[0106]); and process the determined values to determine an indication of whether the first subject is malingering in one or more of the physical and/or mental function tests in the first set (e.g. [0010]; [0014]; [0020] [0012]; [0020]; [0095]).
Regarding claim 6, modified Elsmore wherein the processing unit is further configured to: receive population information relating to a plurality of subjects (e.g. [0023]; [0050]), the population information comprising results for the plurality of subjects in completing the plurality of different physical and/or mental function tests and an indication of whether the subject was malingering (e.g. [0010]; [0014]; [0020] [0012]; [0020]; [0095]); and process the received population information to determine the plurality of models (e.g. [0050]).
Regarding claim 7, modified Elsmore discloses wherein the processing unit is further configured to: receive user requirement information indicating a range of possible user requirements (e.g. [0023]; [0050]); and process the received population information and the received user requirement information to determine the plurality of models (e.g. [0010]; [0014]; [0020] [0012]; [0020]; [0095]).
Regarding claim 10, modified Elsmore discloses wherein the apparatus further comprises the testing device (e.g. Fig 1/2:100).
Regarding claim 15, Elsmore discloses a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 11 (e.g. claims 7-20).
Claim 2, 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elsmore as applied to claim 1 above, and further in view of Simon (US 2003/0167149 A1).
Regarding claims 2 and 12, modified Elsmore is silent regarding wherein the one or more possible user requirements comprises a level of reliability of detecting malingering and/or a number of physical and/or mental function tests in a set.
However, Simon system and method for virtual neuro-psychological testing protocol  wherein the one or more possible user requirements comprises a level of reliability of detecting malingering and/or a number of physical and/or mental function tests in a set (e.g. [0438]-[0440]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of modified Elsmore to incorporate the teachings of Simon wherein the one or more possible user requirements comprises a level of reliability of detecting malingering and/or a number of physical and/or mental function tests in a set for the purpose of only adding reliability to the database for future tests and correctly diagnosing the user (e.g. Simon [0433]; [0438]-[0440]).
Regarding claims 8 and 14, wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering, prompt the user of the apparatus to indicate a different user requirement for detecting malingering by the first subject; in response to receiving an indication of a different user requirement from the user, retrieve, from the memory unit, the identity of a second set of physical and/or mental function tests for a model that meets the indicated different user requirement; and output a control signal to the testing device indicating the retrieved identity of the second set of physical and/or mental function tests such that the function testing device provides the identified second set of physical and/or mental function tests to the first subject for completion.
However, Simon discloses a system and method for virtual neuro-psychological testing protocol wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering (e.g. [0189]-[0191] the system determines if the test should be switched based on performance), prompt the user of the apparatus to indicate a different user requirement for detecting malingering by the first subject (e.g. [0189]-[0191]); in response to receiving an indication of a different user requirement from the user, retrieve, from the memory unit, the identity of a second set of physical and/or mental function tests for a model that meets the indicated different user requirement; and output a control signal to the testing device indicating the retrieved identity of the second set of physical and/or mental function tests such that the function testing device provides the identified second set of physical and/or mental function tests to the first subject for completion  (e.g. [0182]; [0189]-[0191]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Elsmore to incorporate the teachings of Simon wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering, prompt the user of the apparatus to indicate a different user requirement for detecting malingering by the first subject; in response to receiving an indication of a different user requirement from the user, retrieve, from the memory unit, the identity of a second set of physical and/or mental function tests for a model that meets the indicated different user requirement; and output a control signal to the testing device indicating the retrieved identity of the second set of physical and/or mental function tests such that the function testing device provides the identified second set of physical and/or mental function tests to the first subject for completion for the purpose of adjusting the test to get accurate results (e.g. Simon abstract [0183]).
Regarding claim 9, modified Elsmore is silent regarding wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering, determine that a difficulty level of one or more of the physical and/or mental function tests in the first set of physical and/or mental function tests is to be increased; and output a control signal to the testing device indicating the identity of the first set of physical and/or mental function tests and the increased difficulty level such that the testing device provides the identified first set of physical and/or mental function tests to the first subject for completion.
However, Simon discloses a system and method for virtual neuro-psychological testing protocol wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering (e.g. [0183]-[0184] the test utilizes the performance of the user to determine their current level during a session), determine that a difficulty level of one or more of the physical and/or mental function tests in the first set of physical and/or mental function tests is to be increased (E.g. [0185]-[0188]); and output a control signal to the testing device indicating the identity of the first set of physical and/or mental function tests and the increased difficulty level such that the testing device provides the identified first set of physical and/or mental function tests to the first subject for completion (e.g. [0185]-[0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Elsmore to incorporate the teachings of Simon wherein the processing unit is further configured to: in response to an indication indicating that the identified first set of physical and/or mental function tests did not detect whether the first subject is malingering, determine that a difficulty level of one or more of the physical and/or mental function tests in the first set of physical and/or mental function tests is to be increased; and output a control signal to the testing device indicating the identity of the first set of physical and/or mental function tests and the increased difficulty level such that the testing device provides the identified first set of physical and/or mental function tests to the first subject for completion for the purpose of adjusting the test to get accurate results (e.g. Simon abstract [0183]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 26, 2022
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792